DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated January 14, 2021 in which claims 1, 6-7, 12, 16, and 20 have been amended.  Claims 5 and 19 have been cancelled.  Therefore, claims 1-4, 6-18, and 20 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).
While the Applicant specifies:
the claim 1 limitation of “analyzing, through the business intelligence engine, the user provided information and third party information with at least one credit based scoring model from the at least one partner company”;
the claim 7 limitation of “at least one rating engine of at least one partner insurance company receives the user provided information to analyze the user provided information with at least one insurance scoring model to determine whether to generate the at least one comparative rate for an insurance product, and in response to determining to generate the at least one comparative rate, generating the at least one comparative rate for an insurance product”;
the claim 12 limitation of “at least one rating engine of at least one partner insurance company receives the user provided information and the appended third party information to analyze the user provided information and the appended third party information with at least one insurance scoring model to generate at least one comparison rate for an insurance product”; and 
the claim 16 limitation of “analyzing, through the business intelligence engine, the user provided information and appended third party information with at least one credit based insurance scoring model from the at least one partner insurance company”, there is no written content as to how or what specific steps or calculations are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to analyze user provided information and third party information with In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).
As such, claims 1-4, 6-18, and 20 are rejected as failing the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-18, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for providing a quote for insurance or financial services to a customer, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).

collecting user provided information from the user at a computing device by an on-line quote system application for a referring company via an on-line quote system web server, and generating an initial quote for the referring company;
providing a comparative feature on an interface via the on-line quote system application, wherein the comparative feature comprises an interactive graphical object;
transferring, in response to interaction with the comparative feature, the user provided information to an exchange database;
acquiring, by the exchange database, third party information associated with the user, wherein the third party information comprises at least credit information;
collecting, via a business intelligence engine associated with at least one partner company, the user provided information and third party information;
analyzing, through the business intelligence engine, the user provided information and third party information with at least one credit based scoring model from the at least one partner company;
determining, by the at least one partner company, whether to generate at least one comparison rate from the at least one partner company based at least in part on the user provided information and the third party information; and
displaying the initial quote and the at least one comparison rate from a partner company of the at least one partner company that have determined to generate at least one comparison rate, via the exchange database to the on-line quote system application via the on-line quote system web server, the at least one comparison rate being 
wherein the referring company is remunerated through the quote exchange by the at least one partner company for providing the comparative feature to the on-line quote system application.
THE LIMITATIONS OF 
collecting user provided information from the user for a referring company, and generating an initial quote for the referring company;
providing a comparative feature;
transferring, in response to interaction with the comparative feature, the user provided information;
acquiring third party information associated with the user, wherein the third party information comprises at least credit information;
collecting, associated with at least one partner company, the user provided information and third party information;
analyzing the user provided information and third party information with at least one credit based scoring model from the at least one partner company;
determining, by the at least one partner company, whether to generate at least one comparison rate from the at least one partner company based at least in part on the user provided information and the third party information; and
displaying the initial quote and the at least one comparison rate from a partner company of the at least one partner company that have determined to generate at least one comparison rate, the at least one comparison rate being responsive to the user 
wherein the referring company is remunerated by the at least one partner company for providing the comparative feature; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “device”, “application”, “server”, and “database”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “device”, “application”, “server”, and “database”, language; the acts of “receiving”, “providing”, “transferring”, “acquiring”, “providing”, “analyzing”, “determining”, and “displaying” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to providing a quote for insurance or financial services to a customer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “application”, “server”, and “database”, to perform the “receiving”, “providing”, “transferring”, “acquiring”, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “providing”, “transferring”, “acquiring”, “providing”, “analyzing”, “determining”, and “displaying” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(g)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 2-4 and 6 further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the 

AS TO CLAIM 7:
Claim 7 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 7 recites the limitations of:
an on-line quote system application for a referring company accessible to a user via an on-line quote system web server, the on-line quote system application to collect user provided information from the user;
a comparative feature provided on the on-line quote system application wherein the comparative feature comprises an interactive graphical object and the user may select the comparative feature to review a plurality of comparative rates from a plurality of partner insurance companies;
wherein the user provided information is transferred to an exchange database;
wherein at least one filter is applied to the user provided information;
at least one rating engine of at least one partner insurance company of the plurality of partner insurance companies receives the user provided information to analyze the user provided information with at least one insurance scoring model to determine whether to generate the at least one comparative rate for an insurance product,
in response to determining to generate the at least one comparative rate, generating the at least one comparative rate for an insurance product;

in response to a user selecting one of the plurality of comparative rates or the at least one comparative rate, routing the user's internet browser to a partner insurance company from the plurality of partner insurance companies associated with the user's selection;
wherein the at least one comparative rate is displayed to the user on the quote system application via the on-line quote system web server.
THE LIMITATIONS OF 
collecting user provided information from the user;
a comparative feature wherein the user may select the comparative feature to review a plurality of comparative rates from a plurality of partner insurance companies;
wherein the user provided information is transferred;
wherein at least one filter is applied to the user provided information;
at least one partner insurance company of the plurality of partner insurance companies receives the user provided information to analyze the user provided information with at least one insurance scoring model to determine whether to generate the at least one comparative rate for an insurance product,
in response to determining to generate the at least one comparative rate, generating the at least one comparative rate for an insurance product;

in response to a user selecting one of the plurality of comparative rates or the at least one comparative rate, routing the user to a partner insurance company from the plurality of partner insurance companies associated with the user's selection;
wherein the at least one comparative rate is displayed to the user; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “application”, “server”, and “database”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “application”, “server”, and “database” language; the acts of “collecting”, “providing”, “transferring”, “filtering”, and “ranking” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to providing a quote for insurance or financial services to a customer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “collecting”, “providing”, “transferring”, “filtering”, and “ranking” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(g)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 8-11 further define the abstract idea that is present in their respective independent claim 7, thus, they correspond to Certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The 

AS TO CLAIM 12:
Claim 12 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 12 recites the limitations of:
a computing device for receiving user provided information from the user, the computing device includes on an on-line quote system application for a referring company accessible to a user via an on-line quote system web server;
a comparative feature is provided to the on-line quote system application, wherein the comparative feature comprises an interactive graphical object provided via an interface, and wherein the user may select the comparative feature to review at least one comparative rate;
wherein user provided information is collected and appended with third party information, and the user provided information and the appended third party information is transferred to an exchange database;
wherein at least one filter is applied to the user provided information and the appended third party information, to determine whether at least one partner insurance company should receive the user provided information and the appended third party information;

wherein the at least one comparison rate is displayed to the user via the online quote system application via the on-line quote system web server; and
wherein the referring company may be remunerated through the quote exchange by the at least one partner company for providing the comparative feature to the on-line quote system application.
THE LIMITATIONS OF 
receiving user provided information from the user;
a comparative feature, wherein the user may select the comparative feature to review at least one comparative rate;
wherein user provided information is collected and appended with third party information, and the user provided information and the appended third party information is transferred;
wherein at least one filter is applied to the user provided information and the appended third party information, to determine whether at least one partner insurance company should receive the user provided information and the appended third party information;
at least one partner insurance company receives the user provided information and the appended third party information to analyze the user provided information and 
wherein the at least one comparison rate is displayed to the user; and
wherein the referring company may be remunerated by the at least one partner company for providing the comparative feature; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “device”, “application”, “server”, and “database”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “device”, “application”, “server”, and “database” language; the acts of “receiving”, “providing”, “transferring”, and “filtering” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to providing a quote for insurance or financial services to a customer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “application”, “server”, and “database”, to perform the “receiving”, “providing”, “transferring”, and “filtering”, in 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “providing”, “transferring”, and “filtering” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(g)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 13-15 further define the abstract idea that is present in their respective independent claim 12, thus, they correspond to Certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 13-15 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 16:
Claim 16 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 16 recites the limitations of:
collecting user provided information from the user through an on-line quote system application for a referring company via an on-line quote system web server;
providing a comparative feature to the on-line quote system application as an interactive object on a display;
transferring the user provided information to an exchange database;
identifying and appending, by the exchange database, third party information associated with the user to the user provided information, wherein the third party information comprises at least credit information;
applying at least one filter to the user provided information and appended third party information via the exchange database to identify at least one partner insurance company that will operatively receive the user provided information and appended third party information;
collecting, via a business intelligence engine associated with the at least one partner company, the filtered user provided information and appended third party information;
analyzing, through the business intelligence engine, the user provided information and appended third party information with at least one credit based insurance scoring model from the at least one partner insurance company;

displaying the at least one comparison rate via the exchange database to the on-line quote system application via the on-line quote system web server; and
wherein the referring company may be remunerated through the quote exchange by the at least one partner company for providing the comparative feature to the on-line quote system application.
THE LIMITATIONS OF 
collecting user provided information from the user;
providing a comparative feature;
transferring the user provided information;
identifying and appending third party information associated with the user to the user provided information, wherein the third party information comprises at least credit information;
applying at least one filter to the user provided information and appended third party information to identify at least one partner insurance company that will operatively receive the user provided information and appended third party information;
collecting, associated with the at least one partner company, the filtered user provided information and appended third party information;
analyzing the user provided information and appended third party information with at least one credit based insurance scoring model from the at least one partner insurance company;

displaying the at least one comparison rate; and
wherein the referring company may be remunerated by the at least one partner company for providing the comparative feature; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “device”, “application”, “server”, and “database”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “device”, “application”, “server”, and “database” language; the acts of “receiving”, “providing”, “transferring”, “identifying”, “applying”, “analyzing”, “generating”, and “displaying” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to providing a quote for insurance or financial services to a customer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “application”, “server”, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “providing”, “transferring”, “identifying”, “applying”, “analyzing”, “generating”, and “displaying” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(g)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Dependent claims 17-18 and 20 further define the abstract idea that is present in their respective independent claim 16, thus, they correspond to Certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract 

Therefore, claims 1-4, 6-18, and 20 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection under § 103 is withdrawn in view of the amendments filed on January 14, 2021.

Response to Arguments
Applicant’s arguments filed on January 14, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-4, 6-18, and 20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea. 
Examiner notes, however, as per the guidelines in Step 2A, Examiner identified the abstract idea of providing a quote for insurance or financial services to a customer.  Next, as to Step 2B, Examiner conducted a practical application to evaluate what more the claims might recite to provide an inventive concept to the judicial exception.  Examiner notes that all the claim limitations were considered individually and as an ordered combination to determine if they met the eligibility requirement under 35 U.S.C. § 101.  As noted above, the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  MPEP 2106.05(d)(II).
Examiner notes that Applicant’s claimed invention focuses on obtaining, analyzing, and transferring data or quotes between merchants and consumers for the purpose of completing a commercial interaction.  Unlike the inventions disclosed in THE cases highlighted by Applicant, such as Enfish, here, there is no improvement in a computer-related technology.  Examiner notes that, as explained above in the instant 
Applicant next argues that “the claims as a whole integrate the alleged abstract idea into a practical application so that the claims are also allowable under step 2A, prong 2.
Examiner disagrees and notes, however, that this judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “application”, “server”, and “database”, to perform the “receiving”, “providing”, “transferring”, “acquiring”, “providing”, “analyzing”, “determining”, and “displaying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
Finally, Applicant argues that “the claims are allowable under Section 101 for the independent reason that they recite "significantly more."
Examiner disagrees and notes, however, that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial 
With respect to Applicant’s arguments as to the § 112(a) rejections for now pending claims 1-4, 6-18, and 20, Examiner notes that those arguments are moot in light of the amendments to the claims.
Applicant argues that “One of skill in the art would know that use of a model provided by an insurance company demonstrates that the applicant was in possession of the claimed subject matter.”  Additionally, Applicant points to paragraph 6 of the Specification and states that "scoring models are typically proprietary, confidential, and are not shared."  Applicant merely makes a conclusory argument that one of ordinary skill in the art would know that use of a model demonstrates that the applicant was in possession of the claimed subject matter.  As noted above, it is unclear how to analyze user provided information and third party information with at least one insurance scoring model to generate at least one comparison rate for an insurance product, objectively 
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-4, 6-18, and 20, Examiner notes that those arguments are moot in light of the withdrawn rejection as noted above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3693